                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT VOORHEES,                                   :
     Plaintiff                                     :
                                                   :
       v.                                          :
                                                   :            CIVIL ACTION
MONTGOMERY COUNTY                                  :            NO. 18-3774
COMMUNITY COLLEGE,                                 :
    Defendant                                      :

                                           ORDER

       AND NOW, this 2nd day of August, 2019, upon consideration of Defendant’s Motion

for Partial Judgment on the Pleadings (ECF No. 6), Plaintiff’s Response thereto (ECF No. 7),

and Defendant’s Motion for Leave to File a Reply (ECF No. 8), it is hereby ORDERED as

follows:


       1. Defendant’s Motion for Leave to File a Reply (ECF No. 8) is GRANTED; and,

       2. Defendant’s Motion for Partial Judgment on the Pleadings (ECF No. 6) is DENIED.


                                                  BY THE COURT:




                                                  /s/ C. Darnell Jones, II
                                                  C. Darnell Jones, II J.
